DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5, 7 – 11, 14, and 16 – 19  of U.S. Patent No. 10,571,994.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,571,994 would clearly anticipate and/or render obvious the much broader claims of the present application.
5.	Claims 1 – 10 and 12 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 10, 12 – 18, and 20 of U.S. Patent No. 11,009,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,009,937 would clearly anticipate and/or render obvious the much broader claims of the present application.
6.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 9 – 20 of U.S. Patent No. 11,262,833.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,262,833 would clearly anticipate and/or render obvious the much broader claims of the present application.

Claim Objections
7.	Claims 14 – 20 are objected to because of the following informalities.
Regarding claim 14, the term “operating” in line 4 should be amended to “operate” and the term “transitioning” in line 6 should be amended to “transition”.  These terms are currently recited as active steps whereas the claim clearly requires them to be passive configurations.  Accordingly, the tense of these terms is grammatically incorrect and should be amended as indicated above.
Regarding claims 15 – 20, each of the functional configurations of the processors set forth in these claims is recited in the wrong tense and is grammatically incorrect.  Corrections similar to those set forth above with regard to claim 14 are required.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 – 3, 9 – 14, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2014/0215246).
Regarding claim 1, Lee teaches: a method comprising:
operating an inertial measurement unit (IMU) in a first state of a plurality of states, the first state having a first sampling rate of sensor data (FIGS. 1A, 1C; paragraph [0024], [0027], [0034]; activity monitor 100 includes accelerometer 122 [IMU].  Accelerometer 122 operates at a low [first] sampling rate when the activity monitor 100 is in a reduced power mode [first state]); and
in response to detecting motion, transitioning the IMU to a second state of the plurality of states, the second state having a second sampling rate of the sensor data (FIGS. 1A, 1C; paragraph [0024], [0027], [0033], [0034]; when an amount of motion exceeding a threshold is detected by the accelerometer 122 at the low [first] sampling rate in the reduced power mode [first state], the activity monitor 100 transitions to an active mode [second state].  In the active mode [second state], accelerometer 122 operates at a high [second] sampling rate), wherein the first rate is slower than the second rate (paragraphs [0033], [0034]; the low [first] sampling rate is slower than the high [second] sampling rate).


Regarding claim 14, Lee teaches: a method comprising:
memory; and one or more processors coupled to the memory (FIG. 1C; paragraphs [0027], [0030]; memory 123 stores code which is executed by processor 124 to perform the described functions of the activity monitor 100), the one or more processors configured to:
operating an inertial measurement unit (IMU) in a first state of a plurality of states, the first state having a first sampling rate of sensor data (FIGS. 1A, 1C; paragraph [0024], [0027], [0034]; activity monitor 100 includes accelerometer 122 [IMU].  Accelerometer 122 operates at a low [first] sampling rate when the activity monitor 100 is in a reduced power mode [first state]); and
in response to detecting motion, transitioning the IMU to a second state of the plurality of states, the second state having a second sampling rate of the sensor data (FIGS. 1A, 1C; paragraph [0024], [0027], [0033], [0034]; when an amount of motion exceeding a threshold is detected by the accelerometer 122 at the low [first] sampling rate in the reduced power mode [first state], the activity monitor 100 transitions to an active mode [second state].  In the active mode [second state], accelerometer 122 operates at a high [second] sampling rate), wherein the first rate is slower than the second rate (paragraphs [0033], [0034]; the low [first] sampling rate is slower than the high [second] sampling rate).
Regarding claims 2 and 17, Lee teaches: further comprising: detecting motion in the first state without being able to determine the direction of the motion (FIG. 1C; paragraph [0034]; claim 1; in the reduced power mode [first state], processor 124 may be turned off and does not process samples from the accelerometer 122.  When processor 124 is turned off and does not process samples from the accelerometer 122, processor 124 cannot determine the direction of motion detected by accelerometer 122.  Instead, wake up circuit 125 detects an amount of movement only based on a magnitude of signals from accelerometer 122 such that when the amount of movement exceeds a threshold, the wake up circuit 125 causes processor 124 to enter an active mode).
Regarding claims 3 and 18, Lee teaches: further comprising: detecting, in the second state, directional information relating to additional motion (FIGS. 2B, 3E; paragraphs [0036], [0047], [0053]; once the activity monitor has entered the active mode [second state], additional motion is detected at step 345 and step 348 indicating a user is engaged in some sort of activity, such as running.  The data detected by the accelerometer 122 during the active mode [second state] includes acceleration in x, y, and/or z directions [directional information]).
Regarding claims 9 and 20, Lee teaches: further comprising: lowering a sampling rate of the IMU in response to an absence of detecting motion for greater than a threshold duration of time (FIG. 3C; paragraph [0043]; when in the active mode [second state], if no significant user activity [motion] has been detected for a specific period of time [threshold duration], the activity monitor 100 enters the reduced power mode [first state] which has a lower sampling rate of the accelerometer 122 compared to the active state).
Regarding claim 10, Lee teaches: wherein the IMU consumes less power when operating in the first state than the second state (paragraph [0034]; when the activity monitor 100 is in the reduced power mode [first state], the accelerometer 122 has a lower sampling rate than when the activity monitor 100 is in the active mode [second state].  The accelerometer 122 would necessarily consume less power at a low sampling rate than at a high sampling rate).
Regarding claim 11, Lee teaches: wherein the IMU is part of a wearable electronic devices (FIG. 1A; paragraph [0024]; activity monitor 100 can be a wristwatch [wearable] type device).
Regarding claim 12, Lee teaches: wherein the IMU in the first state generates first accelerometer data at a first rate (paragraph [0034]; when the activity monitor 100 is in a reduced power mode [first state], accelerometer 122 operates at a low [first] sampling rate), the IMU in the second state generates second accelerometer data at a second rate (paragraph [0034]; when the activity monitor 100 is in an active mode [second state], accelerometer 122 operates at a high [second] sampling rate), and the second rate is greater than the first rate (paragraphs [0033], [0034]; the low [first] sampling rate is slower than the high [second] sampling rate).
Regarding claims 13 and 19, Lee teaches: further comprising: setting a measurement rate of the IMU to the first sampling rate (paragraph [0034]; when the activity monitor 100 is in a reduced power mode [first state], accelerometer 122 operates at a low [first] sampling rate);
collecting the sensor data at the first sampling rate (paragraph [0034]; when the activity monitor 100 is in a reduced power mode [first state], accelerometer 122 collects acceleration data at the low [first] sampling rate);
setting the measurement rate of the IMU to the second sampling rate (paragraph [0034]; when the activity monitor 100 is in an active mode [second state], accelerometer 122 operates at a high [second] sampling rate); and
collecting the sensor data at the second sampling rate (paragraph [0034]; when the activity monitor 100 is in an active mode [second state], accelerometer 122 collects acceleration data at the high [second] sampling rate).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1 and 14 above, in further view of Venkatraman et al. (U.S. Pub. 2019/0025438).
Regarding claims 4 and 15, Lee fails to explicitly disclose: further comprising: detecting a first tap event while the IMU operates in the second state; and in response to detecting the first tap event, transitioning the IMU to a third state of the plurality of states, the third state storing a number of acceleration measurements.
However, Lee does disclose that when the activity monitor 100 is in an active mode [second state], samples from accelerometer 122 are transferred to the processor 124 and stored in memory 123 (paragraph [0034]).  Additionally, Lee discloses, as an example, that when a user is engaged in a specified exercise, accelerometer readings are recorded (paragraph [0038]).
In a related field of endeavor, Venkatraman discloses: a wearable device for detecting an activity of a user using, in part, an accelerometer (Abstract; paragraph [0037]).
With regard to claims 4 and 15, Venkatraman teaches: further comprising: detecting a first tap event while the IMU operates in the second state (FIG. 1B, 2; paragraph [0037]; claim 1; wearable device 100 includes an accelerometer 162 that may be used to detect the start of an exercise [second state].  Once the start of an exercise [second state] has been detected, a touch input may be detected as being applied to the wearable device); and
in response to detecting the first tap event, transitioning the IMU to a third state of the plurality of states, the third state storing a number of acceleration measurements (FIGS. 1B, 2; paragraph [0037]; claims 1 & 2; the touch input has been detected is a confirmation [third state] that the user is starting an exercise.  Once the start of an exercise has been confirmed, biometric data, such as acceleration detected by accelerometer 162, is stored during the exercise [third state]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee and Venkatraman to yield predictable results.  More specifically, the teachings of a wearable device that records accelerometer readings when a user is performing a specified exercise while the device operates in an active mode [second state], as taught by Lee, are known.  Additionally, the teachings of a wearable device that detects the start of an exercise and stores accelerometer readings during the exercise [third state] in response to a user confirming, via a touch input, the start of an exercise, as taught by Venkatraman, are known as well.  The combination of the known teachings of Lee and Venkatraman would yield the predictable result of a wearable device that, when operating in an active mode [second state], detects the start of an exercise, confirms the start of the exercise via touch input [first tap event], and then stores accelerometer readings during the exercise [third state].  In other words, it would have been obvious to incorporate the touch input confirmation of Venkatraman as a way for the device of Lee to accurately determine whether accelerometer readings should be recorded as corresponding to a specified exercise.  Such a modification of Lee requires nothing more than incorporating the touch confirmation of Venkatraman into the device of Lee to provide a way for the user to confirm a specific activity prior to recording the accelerometer readings.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee and Venkatraman to yield the aforementioned predictable results.

12.	Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Venkatraman, as applied to claims 4 and 15 above, in further view of Yang et al. (U.S. Pub. 2016/0259459) and Mujibiya (U.S. Pub. 2018/0348867).
Regarding claim 5, neither Lee nor Venkatraman explicitly disclose: wherein the first tap event is detected by invoking a trained classifier to detect the first tap event based on the first acceleration data captured by the IMU.
However, Yang discloses that a tap input may be detected by an accelerometer (FIG. 5; paragraphs [0197], [0206]; a “knockknock” input may be recognized by accelerometer 145.  In step s510, a first tap [first touch event] exceeding a reference threshold is received by accelerometer 145).
Additionally, with regard to claim 5, Mujibiya teaches: wherein the first tap event is detected by invoking a trained classifier to detect the first tap event based on the first acceleration data captured by the IMU (FIG. 1; paragraphs [0017], [0025]; motion filters 184 and a machine learning classifier 188 are used to learn to recognize detectable input patterns).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Lee, Venkatraman, Yang and Mujibiya to yield predictable results.  More specifically, the teachings of a wearable device that, when operating in an active mode [second state], detects the start of an exercise, confirms the start of the exercise via touch input [first tap event], and then stores accelerometer readings during the exercise [third state], as taught by the combination of Lee and Venkatraman, are known.  Additionally, the teachings of using an accelerometer to recognize a touch / tap input, as taught by Yang, are known as well.  Moreover, the teachings of utilizing a classifier and filter to learn to recognize detectable input patterns, as disclosed by Mujibiya, are also known.  Furthermore, such a system for input recognition was well-known and conventional in the field at the time of Applicant’s invention.
It would have been obvious to a person of ordinary skill in the art to utilize an accelerometer, as disclosed by Yang, to detect the tap / touch input of Venkatraman as combined with Lee.  Additionally, it would have been obvious to a person of ordinary skill in the art to utilize a classifier and filter, similar to those disclosed by Mujibiya, in order to accurately detect the touch input of Venkatraman, as detected by the an accelerometer [Yang], when incorporated into the device of Lee, to confirm the start of an exercise so that the device can transition into the third state during which an exercise is performed and accelerometer readings are stored.  In other words, it would have been obvious to use a classifier and filter [Mujibiya] to implement the accelerometer based [Yang] touch input recognition of Venkatraman because these elements for input recognition were well-known and conventional in the field at the time of Applicant’s invention.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Lee, Venkatraman, Yang, and Mujibiya to yield the aforementioned predictable results.
Regarding claim 6, neither Lee nor Venkatraman nor Mujibiya explicitly disclose: wherein invoking the trained classifier comprises comparing filter responses to the acceleration data to filter responses of training acceleration data.
However, Mujibiya teaches: wherein invoking the trained classifier comprises comparing filter responses to the acceleration data to filter responses of training acceleration data (FIG. 1; paragraphs [0017], [0025]; motion filters 184 and a machine learning classifier 188 are used to learn to recognize detectable input patterns.  Classifier 188 and filters 184 are utilized to compare inputs to learned inputs).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Lee, Venkatraman, Yang, and Mujibiya to combine the known teachings of to yield predictable results for at least the reasons set forth above with regard to claim 5.
Regarding claim 7, neither Lee nor Venkatraman nor Yang explicitly disclose: wherein comparing filter responses to the acceleration data to training acceleration data comprises comparing filter responses to the acceleration data to filter responses to training acceleration data indicating a touch event and comparing the filter responses to the first acceleration data to filter responses of training acceleration data that does not indicate a touch event.
However, Mujibiya teaches: wherein comparing filter responses to the first acceleration data to training acceleration data comprising comparing filter responses to the first acceleration data to filter responses to training acceleration data indicating a touch event, and comparing the filter responses to the first acceleration data to filter responses of training acceleration data that does not indicate a touch event (FIG. 1; paragraphs [0017], [0025]; motion filters 184 and a machine learning classifier 188 are used to learn to recognize detectable input patterns.  Classifier 188 and filters 184 are utilized to compare inputs to learned inputs to determine whether an input event has or has not been received).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Lee, Venkatraman, Yang, and Mujibiya to yield predictable results for at least the reasons set forth above with regard to claim 5.

13.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Venkatraman, as applied to claims 4 and 15 above, in further view of Hisano et al. (U.S. Pub. 2002/0091049).
Regarding claims 8 and 16, neither Lee nor Venkatraman explicitly disclose: further comprising: detecting a third tap event while the IMU operates in the third state; and performing a predetermined action in response to detecting the third tap event.
However, Hisano teaches: further comprising: detecting a third tap event while the IMU operates in the third state (FIG. 1; paragraphs [0049], [0074]; fitness controller 100 may be a wearable device that is attachable to a user’s wrist or arm.  When a user begins an exercise, the user touches a start button on the touch panel of the fitness controller 100.  Once an exercise has begun in response to this touch input, information is recorded to aid a user in losing weight [third state].  When a user wishes to end an exercise, the user touches an end button on the touch panel [third tap event]); and
performing a predetermined action in response to detecting the third tap event (paragraph [0074]; when the user touches the end button on the touch pane [third tap event], the exercise ends [predetermined action] and thus the recording of information for aiding a user in losing weight ends as well).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Venkatraman, and Hisano to yield predictable results.  More specifically, the teachings of a wearable device that, when operating in an active mode [second state], detects the start of an exercise, confirms the start of the exercise via touch input [first tap event], and then stores accelerometer readings during the exercise [third state], as taught by the combination of Lee and Venkatraman, are known.  Additionally, the teachings of a wearable device that starts an exercise and records information during the exercise [third state] in response to a touch input and that ends an exercise and stops recording information [predetermined action] in response to a [third] touch input, as taught by Hisano, are known as well.  The combination of the known teachings of Lee, Venkatraman, and Hisano would yield the predictable result of a wearable device that, when operating in an active mode [second state], detects the start of an exercise, confirms the start of the exercise via touch input [first tap event], stores accelerometer readings during the exercise [third state], receives touch input to end the exercise [third tap event], and then ends the exercise and stops recording information [predetermined action].  In other words, it would have been obvious to incorporate the touch input to end an exercise, as taught by Hisano, into the combined teachings of Lee and Venkatraman.  Such a modification of the combination of Lee and Venkatraman requires nothing more than incorporating the touch input to end an exercise, as taught by Hisano, into the combined device of Lee and Venkatraman.  It is also a matter of simple logic that if a user can start an exercise by applying touch input, as taught by Venkatraman, then similarly a user should also be able to end an exercise via touch input.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Venkatraman, and Hisano to yield the aforementioned predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626